ORDER


PER CURIAM.

Sheila and Ronald Radford, Sr. (the Rad-fords) appeal a summary judgment entered by the trial court in favor of State Farm Mutual Automobile Insurance Company (State Farm). This matter arose out of a fatal accident on December 31,1984 involving the Radfords’ son while he was a passenger in an uninsured 1965 Impala owned by his parents. At the time of the accident, the Radfords owned a 1980 Marquis insured by State Farm, but the 1965 Impala was uninsured.
On November 14, 1994, the Radfords filed suit against State Farm seeking to collect $25,000, the policy limit of their uninsured motorist coverage on the 1980 Marquis. State Farm filed a motion for summary judgment. The trial court entered summary judgment in favor of State Farm for two reasons.
In its order, the trial court found that because the Radfords did not bring this action within the three year time limitation under § 537.100 RSMo 1979, as prescribed by the wrongful death statute, § 537.080 RSMo 1979, their action is time barred. We find this issue dispositive and accordingly, affirm the summary judgment.
No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prec-edential or jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).